In an action to recover damages for the alleged breach of an insurance contract, the plaintiff appeals (1) from an order of the Supreme Court, Westchester County (Weiner, J.), dated May 13, 1986, which denied the plaintiff’s motion for summary judgment, granted the defendant’s cross motion for summary judgment, and (2) from a judgment of the same court, dated May 22, 1986, which is in favor of the defendant and against him.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The insurance policy clause which is the subject of this action is not ambiguous and does not require the defendant to reimburse the plaintiff for outpatient care he received as treatment for his illness (see, Breed v Insurance Co., 46 NY2d 351, rearg denied 46 NY2d 940). Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.